Morton, J.
If the dress was delivered to the defendant by the plaintiff without any instructions, the defendant, being a bailee for hire, was held to that degree of skill and care in the particular occupation in which she was engaged, which was that of a dressmaker, which would enable her to do the work intrusted to her in a reasonable and proper manner. Jackson v. Adams, 9 Mass. 484. Story, Bailments, § 431, and cases cited. Her understanding that it was a proper way to make the dress up wrong side out would' be immaterial, therefore, if in the exercise of a proper degree of skill and care the dress ought not to have been made up in that way.
So much of the instruction requested as related to the matter of estoppel was also clearly erroneous. It made the plaintiff’s knowledge that the dress was being made up wrong side out the sole test. But in order to justify the jury in finding an estoppel, it was necessary that there should be evidence tending to show that the defendant was induced by the plaintiff’s conduct to do something different from what she would otherwise have done, and that the plaintiff knew or had reasonable cause to know that the defendant would so act. Tracy v. Lincoln, 145 Mass. 357. Stiff v. Ashton, 155 Mass. 130. The instructions requested omitted this element. We doubt also whether the evidence would have warranted a finding that there was an estoppel. The jury have negatived the claim of the defendant that the plaintiff gave her instructions to make the dress up wrong side out. The defendant had begun to make the dress before the plaintiff saw the garment, and it does not appear that she was induced to make it up wrong side out in consequence of anything that the plaintiff said or did, or omitted to say or do.
The remaining instruction was also rightly refused. The defendant offered to put the interlining in, and the plaintiff thereupon said that if she would put the interlining in and fix the collar she would accept the suit. It does not appear that this proposition was accepted by the defendant before it was withdrawn by the plaintiff.
We discover no error in the instructions as given, or in the refusals to rule as requested.

Exceptions overruled.